Citation Nr: 1218616	
Decision Date: 05/24/12    Archive Date: 06/07/12

DOCKET NO.  06-35 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

L. Durham, Counsel







INTRODUCTION

The Veteran served on active duty from February 1993 to June 1993 and from August 1995 to September 2000. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VA RO in St. Louis, Missouri.

This issue was remanded by the Board for further development in August 2009 and in May 2011.

The Board notes that the Veteran's representative did not submit argument in the form of a Statement of Accredited Representative in Appealed Case after the May 2011 remand was issued.  However, in an April 4, 2012, letter attached to the most recent supplemental statement of the case (SSOC), the Veteran and his representative were advised that he had 30 days from the date of this letter to respond.  As 30 days have since passed, the Board will proceed to evaluate the claims as done below. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Having reviewed the claims file, the Board finds that additional development is necessary prior to the adjudication of this claim.

The Veteran is seeking entitlement to service connection for a low back disability.  He essentially contends that he suffers from a current back disability that was incurred while working on the flight line in service.  He acknowledges having sustained a post-service occupational injury, but believes that a back disability incurred in service contributed to the post-service occupational back injury.

The Veteran underwent a VA examination in January 2011.  The VA examiner noted that the Veteran had been in a motor vehicle accident in 1991, prior to his entrance into service, was diagnosed with a back injury, had negative back and spine films, and was treated with stretches and Motrin.  In service, he had a rollover type injury in 1999 and experienced occasional shooting pain down his lower left extremity.  His September 2000 separation examination report noted normal lower extremities but decreased spinal flexion with lower left extremity pain.  A general medical examination in September 2001 showed full range of motion in the bilateral lower extremities, good muscle strength, and normal gait.  In March 2005, the Veteran had an acute onset of back with right leg pain after moving 50 pounds of cases at work.  He had numbness and tingling with S1 distribution.  MRI showed large herniated disc at L5/S1.  He had a lumbar spine discectomy. 

The examiner diagnosed a "low back condition" and opined that the current low back disability is less likely as not caused by or a result of service-connected disability.  The rationale was that "the Veteran had postservice [history] of MVA with postsurgery arachnoiditis." 

In July 2011, this examiner provided an addendum opinion.  The examiner noted that, based on review of the Veteran's service and medical records and recent physical examination, the x-rays of the Veteran's lumbar spine show disc disease in L2-3 and L5-S1, scoliosis, and straightening, involving the lumbar spine, retrolisthesis of L2 by 4.7 mm and L4 by 5.2. mm in neutral position, and posteriorly projecting spur arising from the inferior margin of L5.  On examination, the Veteran has limited thoracolumbar range of motion, and decreased pinprick sensation to his bilaterally L5 dermatome, lower extremities.  Review of the Veteran's service records shows a pre-existing back injury as a result of a motor vehicle accident in 1991.  However, x-rays of his back were negative.  The examiner opined that the Veteran's back disability, although now chronic and permanent with an increase in severity, is not due to or a result of the Veteran's military service, as this is a result of the normal progression of the disorder and is clearly and unmistakably part of a pre-existing condition. 

The Board finds that sufficient rationale was not provided for the July 2011 VA opinion.  In this regard, the Board notes that the Veteran's back was found to be clinically normal on his January 1995 entrance examination report.  A March 1994 medical examination report found the Veteran's lumbar spine was within normal limits.  He reported no past or current recurrent back pain on his January 1995 entrance medical history report.  He did, however, note having suffered a head injury and having fractured his right wrist in October 1991, and additional records confirm that he was struck by a jeep and was treated for head and right wrist injuries on the identified date.  An October 1991 medical report does not indicate that the Veteran suffered injury to his low back at that time. 

The July 2000 separation examination report, on the other hand, clearly notes a clinical abnormality of the spine on separation.  A February 1999 service treatment record notes that the Veteran had complained of two years low back pain with pain radiating to the left leg.  He also reported that he does frequent heavy lifting and that the pain seemed to worsen with heavy lifting.  A lumbar spine series was within normal limits, and an assessment of recurrent low back strain was noted. 

In the May 2011 remand, the Board presumed the Veteran's low back to be in sound condition upon his entrance into service, as there did not appear to be any contemporaneous medical evidence of record showing that the Veteran had a back disorder that preexisted service.  While the July 2011 VA opinion indicated that the Veteran's back disability, although now chronic and permanent with an increase in severity, is not due to or a result of the Veteran's military service, as this is a result of the normal progression of the disorder and is clearly and unmistakably part of a pre-existing condition, the examiner did not offer a detailed rationale for this opinion.  Specifically, although the VA examiner indicated that the existence of a preexisting disability was established by service records, the examiner did not discuss those records in any detail, or reference any specific clinical findings that supported such a conclusion.  As such, the Board finds that this issue must be remanded in order to obtain a more detailed rationale for this opinion.  

Specifically, on remand, clarification must be obtained with respect to whether the evidence of record (1) clearly and unmistakably demonstrates the Veteran had a back disability that existed prior to service, and (2) clearly and unmistakably demonstrates that any pre-existing back injury was not aggravated by service.  In rendering any opinions, the examiner should cite to specific contemporaneous medical evidence as the basis for such opinions.  If the examiner determines that the contemporaneous medical evidence does not clearly and unmistakably reflect that the Veteran's back disability pre-existed service, the examiner should provide an opinion as to whether any of the Veteran's currently diagnosed back disabilities were caused by or incurred during his active duty service. 

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file should again be sent to the January 2011 VA examiner for clarification of the questions asked below.  If the prior examiner is not available, the claims folder should be sent to another examiner for review.  If the examiner finds that a new VA examination is necessary in order to answer the following questions, the Veteran should be scheduled for a new VA examination. 

If a new examination is necessary, the claims folders must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail. 

The examiner should identify any pertinent pathology found and should diagnose any current disability of the back.  As to any pertinent disability identified on examination, the VA examiner should express an opinion as to whether any such disability clearly and unmistakably preexisted service.  The examiner should cite to specific contemporaneous medical evidence that supports his or her opinion.  With respect to any back disability that the examiner believes clearly and unmistakably preexisted service, the examiner should provide an opinion regarding whether such disability underwent a chronic and permanent increase in severity during or as a result of service that would be beyond the normal progression of the disorder.  If the opinion is that any diagnosed back disability did not undergo such an increase, the examiner should state whether is it clear and unmistakable that it did not.  Again, specific medical evidence should be cited with regard to any opinions provided.  If the examiner determines that the contemporaneous medical evidence does not clearly and unmistakably reflect that the Veteran's back disability pre-existed service, the examiner should provide an opinion as to whether any of the Veteran's currently diagnosed back disabilities were caused by or incurred during his active duty service.

A discussion of the complete rationale for all opinions expressed, including reference to the pertinent service treatment records, should be included in the examination report. 

2. Then, readjudicate the claim.  If the benefit sought on appeal remains denied, the Veteran should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


